                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              WESTERN DIVISION



 ALISHIA S. DEWBRE,
                Plaintiff,                                    No. 18-CV-4055-LRR
 vs.                                                                  ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,
                Defendant.


I.     INTRODUCTION...............................................................................1
II.    RELEVANT PROCEDURAL HISTORY...................................................2
III.   STANDARD OF REVIEW....................................................................2
       A.     Review of Final Decision..............................................................2
       B.     Review of Report and Recommendation............................................4
IV.    OBJECTIONS...................................................................................5
       A.     Dr. Jordison’s Opinions...............................................................5
       B.     RFC Assessment........................................................................7
       C.     Appointments Clause Challenge....................................................10
V.     CONCLUSION.................................................................................13


                                     I. INTRODUCTION
       The matter before the court is Plaintiff Alishia S. Dewbre’s Objections (docket no.
16) to United States Chief Magistrate Judge Kelly K.E. Mahoney’s Report and
Recommendation (docket no. 15), which recommends that the court affirm Defendant
Commissioner of Social Security’s (“Commissioner”) final decision to deny disability
benefits to Dewbre.
                      II. RELEVANT PROCEDURAL HISTORY
       On June 28, 2018, Dewbre filed a Complaint (docket no. 3), seeking judicial review
of the Commissioner’s final decision denying Dewbre’s application for Title XVI
Supplemental Security Income (“SSI”) benefits. On October 9, 2018, the Commissioner
filed an Answer (docket no. 7). On January 9, 2019, Dewbre filed the Plaintiff’s Brief
(docket no. 11). On February 7, 2019, the Commissioner filed the Defendant’s Brief
(docket no. 12). On February 15, 2019, Dewbre filed the Reply Brief (docket no. 13).
On February 19, 2019, the matter was referred to Judge Mahoney for issuance of a report
and recommendation.      On August 8, 2019, Judge Mahoney issued the Report and
Recommendation. On August 22, 2019, Dewbre filed the Objections. The Commissioner
did not respond to Dewbre’s Objections. The matter is fully submitted and ready for
decision.
                            III. STANDARD OF REVIEW
                              A. Review of Final Decision
       The Commissioner’s final determination not to award SSI benefits is subject to
judicial review to the same extent as provided in 42 U.S.C. § 405(g). See 42 U.S.C.
§ 1383(c)(3). Pursuant to 42 U.S.C. § 405(g), the court has the power to “enter . . . a
judgment affirming, modifying, or reversing the decision of the Commissioner . . . with
or without remanding the cause for a rehearing.”            42 U.S.C. § 405(g).        The
Commissioner’s factual findings shall be conclusive “if supported by substantial evidence.”
Id. “The court ‘must affirm the Commissioner’s decision if it is supported by substantial
evidence on the record as a whole.’” Bernard v. Colvin, 774 F.3d 482, 486 (8th Cir.
2014) (quoting Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir. 2006)). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might accept it
as adequate to support a decision.” Fentress v. Berryhill, 854 F.3d 1016, 1019-20 (8th
Cir. 2017) (quoting Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007)).


                                            2
         In determining whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the [administrative law judge (“ALJ”)], but
[it] do[es] not re-weigh the evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir.
2005).     The court considers “both evidence that detracts from the Commissioner’s
decision, as well as evidence that supports it.” Fentress, 854 F.3d at 1020; see also Cox
v. Astrue, 495 F.3d 614, 617 (8th Cir. 2007) (providing that review of the Commissioner’s
decision “extends beyond examining the record to find substantial evidence in support of
the [Commissioner’s] decision” and noting that the court must also “consider evidence in
the record that fairly detracts from that decision”). The Eighth Circuit Court of Appeals
explained this standard as follows:
               This standard is “something less than the weight of the
               evidence and it allows for the possibility of drawing two
               inconsistent conclusions, thus it embodies a zone of choice
               within which the [Commissioner] may decide to grant or deny
               benefits without being subject to reversal on appeal.”
Culbertson v. Shalala, 30 F.3d 934, 939 (8th Cir. 1994) (quoting Turley v. Sullivan, 939
F.2d 524, 528 (8th Cir. 1991)). The court “will not disturb the denial of benefits so long
as the ALJ’s decision falls within the available zone of choice.” Buckner v. Astrue, 646
F.3d 549, 556 (8th Cir. 2011) (quoting Bradley v. Astrue, 528 F.3d 1113, 1115 (8th Cir.
2008)). “An ALJ’s decision is not outside the zone of choice simply because [the court]
might have reached a different conclusion had [the court] been the initial finder of fact.”
Id. (quoting Bradley, 528 F.3d at 1115). Therefore, “even if inconsistent conclusions may
be drawn from the evidence, the [Commissioner’s] decision will be upheld if it is
supported by substantial evidence on the record as a whole.” Guilliams v. Barnhart,
393 F.3d 798, 801 (8th Cir. 2005); see also Igo v. Colvin, 839 F.3d 724, 728 (8th Cir.
2016) (providing that a court “may not reverse simply because [it] would have reached a
different conclusion than the [Commissioner] or because substantial evidence supports a
contrary conclusion”).

                                             3
                       B. Review of Report and Recommendation
       The standard of review to be applied by the court to a report and recommendation
of a magistrate judge is established by statute:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate judge.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3) (providing that, when a party
properly objects to a report and recommendation on a dispositive motion, a district court
must review de novo the magistrate judge’s recommendation). The Eighth Circuit has
repeatedly held that it is reversible error for a district court to fail to conduct a de novo
review of a magistrate judge’s report and recommendation when such review is required.
See, e.g., United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003); Hosna v.
Groose, 80 F.3d 298, 306 (8th Cir. 1996); Hudson v. Gammon, 46 F.3d 785, 786 (8th
Cir. 1995); Belk v. Purkett, 15 F.3d 803, 815 (8th Cir. 1994). The statute governing
review provides only for de novo review of “those portions of the report or specified
proposed findings or recommendations to which objection is made.”                28 U.S.C.
§ 636(b)(1). When a party fails to object to any portion of a magistrate judge’s report and
recommendation, he or she waives the right to de novo review. See Griffini v. Mitchell,
31 F.3d 690, 692 (8th Cir. 1994). The United States Supreme Court has stated that
“[t]here is no indication that Congress, in enacting § 636(b)(1)[ ], intended to require a
district judge to review a magistrate’s report to which no objections are filed.” Thomas
v. Arn, 474 U.S. 140, 152 (1985). However, “while the statute does not require the judge
to review an issue de novo if no objections are filed, it does not preclude further review
by the district judge, sua sponte or at the request of a party, under de novo or any other
standard.” Id. at 154.



                                             4
                                     IV. OBJECTIONS
       In the Objections, Dewbre argues that: (1) Judge Mahoney erred in finding that the
ALJ properly weighed Dr. Jordison’s opinions; (2) Judge Mahoney erred in concluding
that the ALJ’s residual functional capacity (“RFC”) assessment is supported by substantial
evidence; and (3) Judge Mahoney erred in determining that Dewbre failed to timely raise
her Appointments Clause challenge under Lucia v. S.E.C.,            U.S.      , 138 S. Ct.
2044 (2018). See generally Objections at 1-12. After conducting a de novo review of the
objected-to portions of the Report and Recommendation and the Administrative Record
(“AR”) (docket nos. 8-1 through 8-12), the court shall overrule the Objections.
                               A. Dr. Jordison’s Opinions
       Dewbre objects to Judge Mahoney’s finding that “[t]he ALJ gave good reasons,
supported by substantial evidence, for discounting Dr. Jordison’s RFC opinion.” Report
and Recommendation at 7. Dewbre argues that “[t]he ALJ’s rationale was too vague and
conclusory to provide a sufficient rationale for assigning limited weight to Dr. Jordison’s
opinions.” Objections at 2. Specifically, Dewbre complains that the ALJ’s determination
to assign limited weight to Dr. Jordison’s opinions improperly rested too heavily on the
fact that Dr. Jordison relied on Dewbre’s self-reports, which the ALJ found lacked
credibility. See Objections at 3-4. Dewbre contends that the ALJ’s finding that she lacked
credibility was in error, because the ALJ focused too heavily on her ability to provide
childcare for her children, which the ALJ found inconsistent with Dewbre’s subjective
allegations of disability. See id.
       An ALJ is required to evaluate every medical opinion he or she receives from a
claimant. 20 C.F.R. § 416.927(c). If the medical opinion is not from a treating source,
then the ALJ considers the following factors for determining the weight to be given to the
non-treating medical opinion: “(1) examining relationship, (2) treating relationship,
(3) supportability, (4) consistency, (5) specialization, and (6) other factors.” Wiese,


                                            5
552 F.3d at 731 (citing 20 C.F.R. § 416.927(c)(1)-(6)). “It is the ALJ’s function to
resolve conflicts among the opinions of various treating and examining physicians. The
ALJ may reject the conclusions of any medical expert, whether hired by the claimant or
the government, if they are inconsistent with the record as a whole.” Wagner v. Astrue,
499 F.3d 842, 848 (8th Cir. 2007) (quoting Pearsall v. Massanari, 274 F.3d 1211, 1219
(8th Cir. 2001)).
       In her decision, the ALJ thoroughly addressed and considered Dewbre’s subjective
allegations of disability and found that Dewbre lacked credibility. See AR 23-25. Further,
contrary to Dewbre’s argument, the ALJ did not focus almost solely on Dewbre’s ability
to provide childcare for her three children as the primary reason for finding her subjective
allegations of disability incredible. Indeed, in addition, to finding that Dewbre’s ability
to care for her three children was inconsistent with her claim of disability, the ALJ also
thoroughly discussed Dewbre’s daily activities, social activities and use of medications in
finding that her subjective claim of disability was not credible. See AR 25-26. When an
examining physician’s opinion relies on a claimant’s subjective complaints, and when the
ALJ determines that the claimant’s subjective allegations lack credibility, it is not improper
for an ALJ to discount such an examining source opinion. See Vance v. Berryhill, 860
F.3d 1114, 1121 (8th Cir. 2017).
       The ALJ also thoroughly explained his reasons for granting “little weight” to Dr.
Jordison’s opinions:
              While Dr. Jordison is an acceptable medical source who had
              the opportunity to meet with and examine [Dewbre], he only
              evaluated her one time and that evaluation was after the
              hearing. During that evaluation, [Dewbre] reported an
              extensive range of psychologically based symptoms that she
              has not reported to treatment providers. She also reported
              physical problems that are not established by the medical
              evidence. As Dr. Jordison only met with [Dewbre] once, he
              had to rely heavily on her self-reported limitations in forming


                                              6
              his opinion, given he has no treating relationship with
              [Dewbre] or direct knowledge of her level of functioning
              during the period at issue. The limitations he describes are
              grossly inconsistent with her daily activities, which include
              caring for three young children. Indeed, if his opinion was
              accepted, one would expect to see much more intensive mental
              health treatment, such as extensive inpatient hospitalizations
              and perhaps even the need for a supportive living environment.
              One might also expect to see personal care attendant (PCA)
              services or child protective services involved, given the extent
              of the limitations outlined in the opinion. The limitations
              described in Dr. Jordison’s [opinion] contrast sharply with the
              other evidence of record, so as to render them of limited
              persuasive value. While [Dewbre] has a range of work-related
              mental limitations, the evidence does not support limitations to
              the extent suggested by Dr. Jordison. His findings and opinion
              are given limited weight.
AR 26-27.
       Having reviewed the entire record, the court finds that the ALJ properly considered
and weighed the opinion evidence provided by Dr. Jordison. The ALJ articulated good
reasons for discounting the opinions of Dr. Jordison, and for finding the opinions to be
inconsistent with the record as a whole. See Wagner, 499 F.3d at 848 ; Kirby, 500 F.3d
at 709 (providing that an ALJ is entitled to give less weight to a medical source opinion
where the opinion is based on a claimant’s subjective complaints rather than on objective
medical evidence). Even if inconsistent conclusions could be drawn on this issue, the court
upholds the conclusions of the ALJ because they are supported by substantial evidence on
the record as a whole. See Guilliams, 393 F.3d at 801. Accordingly, the court shall
overrule this objection.
                                   B. RFC Assessment
       Dewbre objects to Judge Mahoney’s conclusion that “the ALJ considered the effects
of Dewbre’s psychological condition on her RFC, recognizing that Dewbre’s mental
impairments were severe and ‘[m]ore significant’ in terms of causing limitations than her

                                             7
physical impairments.” Report and Recommendation at 9 (alteration in original). Dewbre
argues that, in determining her RFC, the ALJ “did not evaluate the psychological
component of [her] physical limitations, which was a failure to fully and fairly develop the
record.” Objections at 5. Dewbre maintains that, “the ALJ should have further developed
the record and considered how [Dewbre’s] mental impairments were impacting her
physical symptoms while crafting [Dewbre’s] RFC.” Objections 7.
       When an ALJ determines that a claimant is not disabled, he or she concludes that
the claimant retains the RFC to perform a significant number of other jobs in the national
economy that are consistent with the claimant’s impairments and vocational factors such
as age, education and work experience. See Beckley v. Apfel, 152 F.3d 1056, 1059 (8th
Cir. 1998). The ALJ is responsible for assessing a claimant’s RFC, and his or her
assessment must be based on all of the relevant evidence. See Combs v. Berryhill, 878
F.3d 642, 646 (8th Cir. 2017). Relevant evidence for determining a claimant’s RFC
includes “medical records, observations of treating physicians and others, and an
individual’s own description of his limitations.” Id. (quoting Strongson v. Barnhart, 361
F.3d 1066, 1070 (8th Cir. 2004)). “Because a claimant’s RFC is a medical question, an
ALJ’s assessment of it must be supported by some medical evidence of the claimant’s
ability to function in the workplace.” Id. (quoting Steed v. Astrue, 524 F.3d 872, 875 (8th
Cir. 2008)).
       Additionally, an ALJ “has a duty to fully and fairly develop the evidentiary record.”
Byes v. Astrue, 687 F.3d 913, 915-16 (8th Cir. 2012); see also Smith v. Barnhart, 435
F.3d 926, 930 (8th Cir. 2006) (“A social security hearing is a non-adversarial proceeding,
and the ALJ has a duty to fully develop the record.”). “There is no bright line rule
indicating when the Commissioner has or has not adequately developed the record; rather,
such an assessment is made on a case-by-case basis.” Mouser v. Astrue, 545 F.3d 634,
639 (8th Cir. 2008).


                                             8
       The ALJ thoroughly addressed and considered Dewbre’s medical and treatment
history, including both psychological and physical symptoms. See AR 22-27 (providing
a thorough discussion of Dewbre’s overall medical history and treatment). Further, Judge
Mahoney correctly pointed out that Dewbre was never diagnosed with a conversion
disorder, that is a belief that one’s physical ailments are more serious than clinical data
suggests and one’s experience of physical problems as worse than they in fact are, as
significantly suggested in Dewbre’s opening brief. See Plaintiff’s Brief at 6-8; see also
Report and Recommendation at 8 (citing Easter v. Bowen, 867 F.2d 1128, 1129 (8th Cir.
1989)). Additionally, having reviewed the entire record, the court agrees with Judge
Mahoney that “[t]he ALJ sufficiently considered Dewbre’s impairments in combination,
including the effect of her physical health on her mental health and vice versa.” Report
and Recommendation at 8; see also AR 22 (providing that the ALJ’s RFC assessment was
“based on all the evidence with consideration of the limitations and restrictions imposed
by the combined effects of all [Dewbre’s] medically determinable impairments”). Further,
the ALJ also properly considered and thoroughly addressed Dewbre’s subjective
allegations of disability in making her overall disability determination, including
determining Dewbre’s RFC. See id. at 23-26 (providing a thorough review of Dewbre’s
subjective allegations of disability).
       Therefore, having reviewed the entire record, the court finds that the ALJ properly
considered Dewbre’s medical records, observations of treating physicians and Dewbre’s
own description of her limitations in making the RFC assessment for Dewbre. See id. at
22-27 (providing a thorough discussion of the relevant evidence for making a proper RFC
determination); see also Combs, 878 F.3d at 646 (explaining what constitutes relevant
evidence for assessing a claimant’s RFC). Furthermore, the court finds that the ALJ’s
decision is based on a fully and fairly developed record. See Byes, 687 F.3d at 915-16.
Because the ALJ considered the medical evidence as a whole, the court concludes that the


                                            9
ALJ made a proper RFC determination supported by the medical evidence. See Combs,
878 F.3d at 646; Guilliams, 393 F.3d at 803. Accordingly, the court shall overrule the
objection.
                          C. Appointments Clause Challenge
       Dewbre objects to Judge Mahoney’s recommendation that the court “reject
Dewbre’s Appointments Clause challenge” because such a challenge “raised for the first
time on judicial review [is] . . . forfeited.” Report and Recommendation at 13-14
(collecting cases). In the Objections, Dewbre points out that “some district courts have
recently found against the Commissioner on this issue.” Objections at 8-9 (citing cases
from only four district courts outside the Eighth Circuit). Dewbre also cites Social
Security Ruling (“SSR”) 19-1p. See id. at 11-12. Additionally, Dewbre asserts that,
“[s]hould the [c]ourt find against [her] on this issue and is not otherwise remanding her
claim, [Dewbre] requests the [c]ourt to stay the entering of judgment in her case until the
Eighth Circuit addresses this issue.” 1 Objections at 8.
       First, Dewbre’s citation to SSR 19-1p in inapplicable because SSR 19-1p applies to
Appointments Clause challenges that were timely raised before the Appeals Council or
previously raised at the ALJ level. See SSR 19-1p, 2019 WL 1324866, at *3 (Mar. 15,
2019). Dewbre raised the Appointments Clause issue to this court on judicial review.
Because Dewbre did not raise her Appointments Clause challenge before the ALJ or
Appeals Council, the court finds that she has waived this issue. See N.L.R.B. v. RELCO
Locomotives, Inc., 734 F.3d 764, 798 (8th Cir. 2013) (concluding that a plaintiff who
raised an Appointments Clause challenge “waived its challenge to the Board’s composition
because it did not raise the issue before the Board”); Anderson v. Barnhart, 344 F.3d 809,


       1
         Dewbre notes that the Appointments Clause issue “has been briefed in the Eighth
Circuit Court of Appeals in a consolidated case. See Davis et al. v. Comm’r, Social
Security, Nos. 18-3422, 18-3451, 18-3452, 19-1169[.] . . . While these cases are screened
for oral argument, this has not been scheduled yet.” Objections at 7-8.

                                            10
814 (8th Cir. 2003) (finding that a claimant’s failure to raise a disability claim during the
administrative process “waived [the claim] from being raised on appeal”); Shaibi v.
Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017) (“[W]hen claimants are represented by
counsel, they must raise all issues and evidence at their administrative hearings in order
to preserve them on appeal.” (quoting Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir.
1999))); Trejo v. Berryhill, No. EDCV 17-0879-JPR, 2018 WL 3602380, at *3 n.3 (C.D.
Cal. July 25, 2018) (“To the extent Lucia applies to Social Security ALJs, [the] [p]laintiff
has forfeited the issue by failing to raise it during her administrative proceedings.”).
       Second, Dewbre’s citation to Bizarre v. Berryhill,        F.Supp.3d       , 2019 WL
1014194 (M.D. Pa. Mar. 4, 2019) and other cases following Bizarre, mostly from the
Eastern District of North Carolina and the Eastern District of Pennsylvania, are
unpersuasive. See Objections at 8-9. In Bizzare, the District Court for the Middle District
of Pennsylvania determined that it did “not believe that Bizarre was required to raise his
[Appointments Clause challenge] before the ALJ or the Appeals Council in the first
instance or that failure to do so worked a forfeiture of that claim.” 2019 WL 1014194,
at *7. As discussed above, the court respectfully disagrees with the Bizzare court’s
holding. This court believes that failure to raise an Appointments Clause challenge before
the ALJ or Appeals Council at the agency level waives the issue on judicial review at the
district court level. See RELCO Locomotives, Inc., 734 F.3d at 798; Anderson, 344 F.3d
at 814. Furthermore, the vast majority of district courts across the country agree with this
court’s reasoning. See Hodge v. Saul, No. 1:18CV206, 2019 WL 3767130, at *5
(M.D.N.C. Aug. 9, 2019); Harris v. Saul, No. 4:18-CV-135-RJ, 2019 WL 2865840, at
*5 (E.D.N.C. July 2, 2019); Jones v. Berryhill, No. 4:18CV503-CAS, 2019 WL 2583157,
at *8 (N.D. Fla. June 21, 2019); Edwards v. Berryhill, No. 3:18-CV-615(JAG), 2019 WL
2619542, at *4-5 (E.D. Va. June 6, 2019); Allen v. Berryhill, No. 17-CV-03414-HSG,
2019 WL 1438845, at *13 (N.D. Cal. Mar. 31, 2019); Lopez v. Berryhill, No. 18-20626-


                                             11
CV-TORRES, 2019 WL 1429632, at *5-*7 (S.D. Fla. Mar. 29, 2019); Delores A. v.
Berryhill, No. ED CV 17-254-SP, 2019 WL 1330314, at *10-*11 (C.D. Cal. Mar. 25,
2019); Hodges v. Comm’r of Soc. Sec., No. 1:18-CV-394, 2019 WL 1330847, at *1-*4
(S.D. Ohio Mar. 25, 2019); Mullins v. Berryhill, No. 7:180CV-002-JMH, 2019 WL
1339588 (E.D. Ky. Mar. 25, 2019); Fitzgerald v. Berryhill, No. 17-CV-00144-GNS-LLK,
2019 WL 1125666, at *2-*4 (W.D. Ky. Mar. 12, 2019); Bonilla-Bukhari v. Berryhill, 357
F.Supp.3d 341, 349-52 (S.D.N.Y. Mar. 4 2019); Catherine v. Berryhill, 2019 WL
568349, at *2 (D. Minn. Feb. 12, 2019); Axley v. Comm’r Soc. Sec., No. 1:18-CV-1106-
STA-cgc, 2019 WL 489998 (W.D. Tenn. Feb. 7, 2019); Sprouse v. Berryhill,
F.Supp.3d     , 2019 WL 1075601, at *4-*6 (D.N.J. Feb. 6, 2019); Shipman v. Berryhill,
No. 1:17-CV-00309-MR, 2019 WL 281313, at *3 (W.D.N.C. Jan. 22, 2019); A.T. v.
Berryhill, No. 17-4110-JWB, 2019 WL 184103, at *7 (D. Kan. Jan. 14, 2019); Velasquez
v. Berryhill, No. 17-17740, 2018 WL 6920457, at *2-*3 (E.D. La. Dec. 17, 2018);
Abbington v. Berryhill, No. 1:17-00552-N, 2018 WL 6571208 (S.D. Ala. Dec. 13, 2018);
Bowman v. Berryhill, No. 4:18-CV-157 RP-HCA, 2018 WL 7568360, at *12 (S.D. Iowa
Dec. 13, 2018); Pugh v. Comm’r Soc. Sec., No. 1:18-CV-78, 2018 WL 7572831 (W.D.
Mich. Nov. 8, 2018); Page v. Comm’r Soc. Sec., 344 F.Supp.3d 902 (E.D. Mich. Oct.
31, 2018); Davidson v. Comm’r Soc. Sec., No. 2:16-CV-00102, 2018 WL 4680327 (M.D.
Tenn. Sept. 28, 2018); Stearns v. Berryhill, No. C17-2031-LTS, 2018 WL 4380984, at
*4-*6 (N.D. Iowa Sept. 14, 2018). Accordingly, the court shall overrule this objection.
      Turning to Dewbre’s request for a stay, the court declines to grant the request.
Dewbre provides no authority or argument for why a stay should be granted. “A district
court has broad discretion to stay proceedings when appropriate to control its docket[.]”
Sierra Club v. U.S. Army Corps of Engineers, 446 F.3d 808, 816 (8th Cir. 2006).
Generally, courts consider the following factors in determining whether to issue a stay:
“(1) whether the stay applicant has made a strong showing that he [or she] is likely to


                                           12
succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay;
(3) whether issuance of the stay will substantially injure the other parties interested in the
proceeding; and (4) where the public interest lies.” Hilton v. Braunskill, 481 U.S. 770,
776 (1987). Considering these factors, the court finds that Dewbre is unlikely to succeed
on the merits, Dewbre will not be irreparably injured if a stay is denied and the public
interest lies in the efficient resolution of cases and this case has already been pending for
many months. Should the Eighth Circuit agree with the arguments presented by Dewbre’s
counsel, it will be simple enough to issue a remand based on an Appointments Clause
violation. Accordingly, Dewbre’s request for a stay is denied.
                                    V. CONCLUSION
       In light of the foregoing, it is hereby ORDERED:
       (1)    The Objections (docket no. 16) are OVERRULED;
       (2)    The Report and Recommendation (docket no. 15) is ADOPTED and the
              final decision of the Commissioner is AFFIRMED; and
       (3)    The Complaint (docket no. 3) is DISMISSED WITH PREJUDICE.
       IT IS SO ORDERED.
       DATED this 11th day of September, 2019.




                                             13
